[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs in the above case and the case sought to be consolidated; D  N Insulation v. Stack Contracting, D.N. 105819; CT Page 1838 do make the same claims against Stack in their complaint: that they rendered services to Stack (1); that there was a contract (2); and that Stack has refused to pay.
A review of the files finds that there was a written contract between Stack and Petco (attached as Exhibit C to Motion #134). No copy of a contract exists in the file D  N v. Stack, and Stack claims no written contract exists between them. Further, the only thing these cases have in common is that the defendant is the same and so is the plaintiffs'  lawyer. The plaintiffs performed substantially different work for Stack. Because of these differences and the apparent lack of a written contract in D  N, the two cases are not similar enough to warrant consolidation.
FRANK S. MEADOW, J.